DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 11/17/2020. Currently, claims 13-23 and 25 are pending in the application. Claims 1-12 and 24 are cancelled by Applicant. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendment to claim 13 is not sufficient to overcome the previous rejection of claims 13-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. While Applicant argues that this method of making is necessary to produce a particular product, the examiner asserts that the claim limitations should be recited such that active method steps are not included. Since claim 13 is drawn to an apparatus, all claim limitations should likewise be drawn to an apparatus in order to make it clear what statutory category Applicant is attempting the claim. Claims 13-19, therefore, remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as detailed below.
Applicant’s amendment to claim 16 is sufficient to overcome the previous rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 21 is sufficient to overcome the previous rejection of claim 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Hasenoehrl does not teach the absorbent layer going through.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that claim 20 requires that the holes are punched in the layers after the layers are bonded) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 13 recites “wherein prior to punching the absorbent fiber material through the plurality of small holes in the wicking material, the wicking material and the absorbent fiber material are bonded together to form bonded layers.” This is an active, method step claim limitation (method of making), making it unclear what statutory category Applicant is attempting to claim (since claim 13 is drawn to an apparatus). For purposes of examination, the examiner will interpret the limitation to mean ---wherein the absorbent fiber material are bonded together to form bonded layers---. Claims 14-19 depend on claim 13 and therefore, include the same error.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-19, 23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasenoehrl et al. (US 2004/0242097).
In regards to claim 13, Hasenoehrl et al. teaches in Figure 16 a first layer (first precursor web 20A) of a wicking material (the material forming first precursor web 20A; [0103] teaches fluid deposited on first precursor web 20A is “quickly transported to the lower” second precursor web 20B; thus, the first precursor web 20A functions to draw up and transport, or wick, fluid) and a second layer (second precursor web 20B) of an absorbent fiber material (the material forming second precursor web 20B; [0103] teaches that second precursor web 20B is made of “relatively hydrophilic [or, absorbent] fibers”), whereby the absorbent fiber material (the material forming second precursor web 20B) is punched through (as shown in Figure 16; [0101] teaches that the material forming second precursor web 20B is “nested” in (and therefore, positioned such that it extends within, as shown in Figure 16) first precursor web 20A; “through” is defined “within the limits of;” see attached definition of “through”) a plurality of small holes (as evidenced by the attached definition of “hole,” a “hole” is defined to be “a cavity;” as shown in Figure 16, the second precursor web 20B is positioned within a cavity formed 
In regards to claim 14, Hasenoehrl et al. teaches the apparatus of claim 13. Hasenoehrl et al. teaches in Figure 16 that at least a part of the absorbent fiber material (the material forming second precursor web 20B) is adapted to be exposed on (inasmuch as it is uncovered thereon) a wound facing surface (bottom surface of first precursor web 20A, which is capable of being positioned toward a wound) of the wicking material (the material forming first precursor web 20A).
In regards to claim 15, Hasenoehrl et al. teaches the apparatus of claim 13. Hasenoehrl et al. teaches in [0102] that the absorbent fiber material (the material forming second precursor web 20B) comprises a polymeric material (taught to comprise a “thermal point bonded barded PET/Co-PET nonwoven web,” which is a polymeric material).
In regards to claim 16, Hasenoehrl et al. teaches the apparatus of claims 13 and 15. Hasenoehrl et al. teaches in [0056] that the polymeric material is selected from poly(vinyl alcohol) (PVA) (“polyvinyl alcohol”), polyethylene oxide (PEO) and polyacrylic acid.
In regards to claim 17, Hasenoehrl et al. teaches the apparatus of claim 13. Hasenoehrl et al. teaches in [0102-0103] that the absorbent fiber material (the material forming second precursor web 20B) forms a non-woven layer ([0102] teaches that the second precursor web 20B forms a “nonwoven web”).
In regards to claim 18, Hasenoehrl et al. teaches the apparatus of claim 13. Hasenoehrl et al. teaches in [0103] that the wicking material (the material forming first precursor web 20A) comprises either a hydrophilic ([0103] teaches fluid deposited on first precursor web 20A is “quickly transported to the lower” second precursor web 20B; thus, the first precursor web 20A is hydrophilic such that it is able to draw up and transport fluid) or hydrophobic material.
In regards to claim 19, Hasenoehrl et al. teaches the apparatus of claims 13 and 18. Hasenoehrl et al. teaches in [0056] that the hydrophilic material is selected from polyurethane foams (explicitly taught in [0056]), and the hydrophobic material is selected from polyethylene foams (note: hydrophobic material is not required by the limitations of claim 18, upon which claim 19 depends).
In regards to claim 23, Hasenoehrl et al. teaches in Figure 16 a first layer (first precursor web 20A) of a wicking material (the material forming first precursor web 20A; [0103] teaches fluid deposited on first precursor web 20A is “quickly transported to the lower” second precursor web 20B; thus, the first precursor web 20A functions to draw up and transport, or wick, fluid) and a second layer (second precursor web 20B) of an absorbent fiber material (the material forming second precursor web 20B; [0103] teaches that second precursor web 20B is made of “relatively hydrophilic [or, absorbent] fibers”), whereby the absorbent fiber material (the material forming second precursor in absorbing fluid discharged from a physiological target (teaches use for “baby wipes,” “incontinent patient bathing wipes” and “cow udder cleaning wipes;” baby wipes are used to clean by absorbing baby excrement; incontinent patient bathing wipes are used to clean by absorbing excrement of an incontinent patient; cow udder cleaning wipes are used to clean by absorbing discharge from a cow udder), or in stemming a flow of a fluid discharged from a physiological target site.
In regards to claim 25, Hasenoehrl et al. teaches in Figure 16 a first layer (first precursor web 20A) of a wicking material (the material forming first precursor web 20A; [0103] teaches fluid deposited on first precursor web 20A is “quickly transported to the lower” second precursor web 20B; thus, the first precursor web 20A functions to draw up and transport, or wick, fluid) and a second layer (second precursor web 20B) of an absorbent fiber material (the material forming second precursor web 20B; [0103] teaches that second precursor web 20B is made of “relatively hydrophilic [or, absorbent] fibers”), whereby the absorbent fiber material (the material forming second precursor web 20B) is punched into and/or through (as shown in Figure 16; [0101] teaches that the material forming second precursor web 20B is “nested” in first precursor web 20A) the wicking material (the material forming first precursor web 20A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cree et al. (US 2004/0161586) in view of Cree (US 2012/0003423).
In regards to claim 20, Cree et al. teaches in Figures 9 and 10 and [0026] (a) providing a layer of a wicking material (second material 34; [0026] teaches that second material 34 is “a wicking nonwoven”) and a layer of an absorbent material (film layer 14; [0021] teaches that surfactants are added to film 14 to increase the philicity of the material, and therefore, make the material absorbent); (b)    attaching (by feeding into nip 30 to “bond the second material 34 to the film layer 14”; see [0026]) the layer of wicking material (second material 34) to the layer of absorbent material (film layer 14) to form bonded layers (composite material 36 formed by the bonding of second material 34 to film layer 14; taught in [0026] as discussed above); and (c)    punching (“puncturing,” using heated pins 20; see [0026]) a plurality of holes (macro-apertures 18) in the bonded layers (composite material 36 formed by the bonding of second material 34 to film layer 14; composite material 36 is shown in Figure 10 to include macro-aperture 18), whereby the absorbent material (film layer 14) is punched through (as shown in Figure 10) the layer of wicking material (second material 34).

However, Cree teaches in [0017] an analogous method wherein the absorbent material (“absorbent layer”) is an absorbent fiber material ([0017] teaches “absorbent layers can be made of a variety of fibrous…absorbent foam materials or fibrous absorbents”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the method of Cree et al. such that the absorbent material is an absorbent fiber material as taught by Cree because the element is known in the art to be an alternative absorbent material that is suitable for absorption of body exudates and other desired fluids, as Cree teaches in [0017].
In regards to claim 22, Cree et al. and Cree teach the method of claim 20. Cree et al. teaches in Figures 9 and 10 and [0026] that the plurality of holes (macro-apertures 18) are punched (“puncturing,” using heated pins 20; see [0026]) in the bonded layers (composite material 36 formed by the bonding of second material 34 to film layer 14) using a roller (drum 24) having a plurality of needles (heated pins 20) thereon (as shown in Figure 9).


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cree et al. (US 2004/0161586), in view of Cree (US 2012/0003423) and further in view of Suzuki et al. (US 4,969,970).
In regards to claim 21, Cree et al. and Cree teach the method of claim 20. Cree et al. and Cree do not teach that the layers are bonded using a heat meltable adhesive.

It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the method of Cree et al. as modified by Cree to include that the layer of a wicking material and the layer of an absorbent material are bonded using a heat meltable adhesive as taught by Suzuki et al. because this element is known to more securely integrally join the layers to form a continuous composite sheet, as Suzuki et al. teaches in column 8, lines 9-17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        8/9/2021